Justice Murphy
dissenting?
I am unable to join with the majority in this case. The question of whether or not aiatai titles should be litigated in the High Court in the first place has been questioned in a variety of forums an various occasions. I do not propose to rehash that issue. I do say that so long as these cases are being decided in Court the Court should comply with the procedure set forth by the Fono. I refer, of course, to the requirement that findings of fact and conclusions of law be made. A. S. C. A. S' i.Q4Q9id). Granted, Conclusions of law are difficult to come by, since we are not dealing with legal issues at all, but customs and traditions. ÍThe majority nevertheless makes an effort in its decision to announce a legal principle regarding the determination of "clans®.> As anyone who has heard very many of these cases knows every family and village has its own customs and traditions and methods of arriving at a consensus in the decision making process. The family leaders themselves often disagree as to precisely what these customs and traditions are. I believe that the Court should announce as its "conclusions of law* just what customs, traditions or if you will, rules it is using to reach its decision. One family may count its faletama from the first descendants of the original titleholder. A different family may count them from. the point of view that each succeeding titleholder creates a new "clan* or faletama. It doesn't matter which custom is followed, but the Court should announce what formula it is using. Likewise, the findings of fact should be specific. They inay be wrong, but they should be specific. In other words, a *138candidate should know why he lost and why the other fellow won.
In this case, the Court held that all candidates were about equal as to hereditary right, support of the clans iwithout deciding how many clans the family has) and forcefulness, character etc. The sol© determining factor announced was the fourth statutory consideration ie* value of the holder of the title to the family, village and country. In my opinion, this is not what the Fono had in mind.
The majority has examined the trial transcript and finds that the Court had before it sufficient evidence to reach the conclusion it arrived at. I don't doubt that mor do 1 argue that the candidate selected is not the • best choice. 1 am simply stating that the Court did not tell us how it reached its decision. It is required under the statute to do -so.
As pointed out by Counsel Burr in his brief, Chief Justice Jochimsen expressly rejected this method in 1975.
The family members look to the Court to make these findings, not only for purposes of the case at bar, but for future guidance of the family when the next vacancy occurs. If the Court does not make clear where it is coming from, it can choose whom so ever it pleases without any real explanation. This case was handled a bit too casually for me. The appellee didn't even bother to file a brief until compelled to do so, long after the time provided in the rules had passed. I'm sure the trial Judges took this case seriously, but that doesn't come across in the decision rendered. 1 would remand the case back to the trial Court to either expand or clarify their decision or to grant a new trial.